Name: Council Regulation (EEC) No 1927/90 of 29 June 1990 increasing the volume of the Community tariff quota opened by Regulation (EEC) No 3905/89 for a certain form of synthetic poly-alpha-olefin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 7. 90 Official Journal of the European Communities No L 174/3 COUNCIL REGULATION (EEC) No 1927/90 of 29 June 1990 increasing the volume of the Community tariff quota opened by Regulation (EEC) No 3905/89 for a certain form of synthetic poly-alpha-olefin THE COUNCIL OF THE EUROPEAN COMMUNITIES, , Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 3905/89 (') opened, for the period from 1 January to 31 December 1990 a Community tariff quota at zero duty for a certain form of synthetic poly-alpha-olefin falling within CN code ex 3902 90 00 the volume of which was set at 1 00 tonnes ; Whereas, on the basis of the latest statistics concerning this product for the current year, it is estimated that the Community's immediate additional requirements for imports from non-member countries total 600 tonnes ; whereas this quota volume should be increased by that amount to cover those requirements ; HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tarif quota opened by Regulation (EEC) No 3905/89 for a certain from of synthetic poly-alpha-olefin falling within CN code ex 3902 90 00 shall be raised from 100 to 700 tonnes. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1990 . For the Council The President M. SMITH (') OJ No L 375, 23 . 12. 1989, p. 9 .